Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,903,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a light-emitting device comprising: a first metal reflection layer comprising a surface comprising nano patterns arranged periodically; a color conversion layer provided on the surface of the first metal reflection layer and comprising a photoluminescent material; a first electrode provided on the color conversion layer; a blue organic light-emitting layer provided on the first electrode; and a second electrode provided on the blue organic light-emitting layer.
Regarding claim 15 the prior art fails to disclose a light-emitting device comprising: a first metal reflection layer comprising a phase modulation surface, the phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the phase modulation surface; a color conversion layer provided on the phase modulation surface of the first metal reflection layer and comprising a photoluminescent material; a first electrode provided on the color conversion layer; a blue organic light-emitting layer provided on the first electrode; and a second electrode provided on the blue organic light-emitting layer.
Regarding claim 16 the prior art fails to disclose a display apparatus comprising: a plurality of pixels configured to emit light rays of different colors, wherein at least one pixel from among the plurality of pixels comprises: a first metal reflection layer comprising a surface comprising nano patterns arranged periodically; a color conversion layer provided on the surface of the first metal reflection layer and comprising a photoluminescent material; a first electrode provided on the color conversion layer; a blue organic light-emitting layer provided on the first electrode; and a second electrode provided on the blue organic light-emitting layer.
Claims 2-14 and 17-20 depend directly or indirectly on claims 1 or 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893